Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 10, 2015

                                     No. 04-14-00897-CV

                   IN THE ESTATE OF WILLIAM THOMAS BOOTH,
                                    Appellant

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2012-PC-2786
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER

        This appeal was abated for mediation on April 14, 2015. On June 10, 2015, the mediator
filed a report stating that the mediation was not successful. It is therefore ORDERED that this
appeal is REINSTATED on the docket of this court. Appellant’s brief must be filed in this court
no later than thirty days from the date of this order.




                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court